DETAILED ACTION
This communication is in responsive to Application 16/926116 filed on 7/10/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-11 are presented for examination.

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if the outstanding rejections are overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…the probability transition matrix…" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Similar rationale applies to claims 3, 6, 8 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
A. Independent Claims 1, 6 and 11:
Claims 1 and 6; for example, claim 6 recites determining historical upload information, determining an account relationship matrix between two accounts, obtaining a transfer matrix according to the relationship matrix then calculates importance degree information based on the transfer matrix and a predetermined importance degree vector. 
In other words, claims 1 or 6 calls for comparing two accounts based on the well-known transition matrix to obtain an importance degree which falls under evaluation, judgment and opinion of mental processes abstract ideas. Note that this also could fall under mathematical relationships concept, but Examiner selects the mental processes instead because either route you take, the end result will still be abstract idea not being integrated in practical application.  
The limitation of determining historical upload information, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “instructions…executed by…at least one processor to perform operations”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor to perform operations, “determining” in the context of this claim encompasses the user read the information about the user or upload history, etc. 
Similarly, the limitations of determining an account relationship matrix between two accounts, obtaining a transfer matrix according to the relationship matrix then calculates importance degree information based on the transfer matrix and a predetermined importance degree vector, are directed to process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, “determining”, “assigning”, “obtaining” and “calculating” in the context of this claim encompasses the user solving a transfer matrix on a piece of paper then calculating the importance degree based on the widely used formula because as the specification admits, the above calculations are known in the art and widely used but for only a single account. The only difference between a single account and a second account is the relationship determination which is recited in claims 4 and 9. See [0003].
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites processor, memory storing instructions– using a computer/apparatus to perform steps above. The computer/apparatus for performing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining and calculating a relationship degree between two accounts) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform “determining”, “obtaining”, “calculating” and “degree vector” steps amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Similar rationales apply to independent claim 11 because claim is not substantially different from independent claim 11. Claim 11 recite a non-transitory computer-readable storage medium embodied with computer-executable instructions for executing on one or more processor and circuits of a device to perform the system recited in claim 6. The additional element of using a non-transitory computer-readable storage medium embodied with computer-executable instructions for executing on one or more processor and circuits of a device to perform ““determining”, “obtaining”, “calculating” and “degree vector” steps amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
B. Dependent claims: 
a. The dependent claims 2-3, 5, 7-8 and 10 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself. 
Claims 2 and 7 recite additional elements of “selecting a highest-ranked group cheating proportion” which is still falls under evaluation of mental process abstract idea and can be done by human mind or on paper. Also note that recitation of generic computer components e.g. memory, instructions and processors in the claims do not necessarily preclude that claim from reciting an abstract idea.
Claims 3 and 8 recite additional elements of “difference between current importance degree vector” and other calculations, are to further limiting importance degree vector that falls under evaluation, judgment and opinion of mental processes which can be performed by human mind or on paper. Also note that recitation of generic computer components e.g. memory, instructions and processors in the claims do not necessarily preclude that claim from reciting an abstract idea. 
Claims 4 and 9 overcome the rejection because they are directed along claims 3 and 8 respectively the idea of comparing and finding a relationship between two accounts as disclosed to be the invention which in essence is the same as integrated the abstract idea of the claims into practical application. 
Claims 5 and 10 recite additional elements of “setting a weight”, is to further limiting “relationship matrix” that falls under evaluation, judgment and opinion of mental processes which can be performed by human mind or on paper. Also note that recitation of generic computer components e.g. memory, instructions and processors in the claims do not necessarily preclude that claim from reciting an abstract idea.
The dependent claims 2-3, 5, 7-8 and 10 are not patent eligible because they do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455